IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                July 22, 2008
                               No. 06-40833
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

GRABIEL TORRES-GARCIA, also known as Victor-Jose Gomez-Garcia, also
known as Miguel Antonio Aldana-Garcia

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Southern District of Louisiana
                         USDC No. 5:05-CR-2358-ALL


Before JONES, Chief Judge, and STEWART and PRADO, Circuit Judges.
PER CURIAM:*
      Grabiel Torres-Garcia appeals his 70-month sentence imposed following
his guilty plea conviction to illegal reentry into the United States following
deportation. Torres-Garcia concedes that his prior convictions under Cal. Health
& Safety Code § 11351.5, based on his possession for sale and purchase for sale
of cocaine, were drug trafficking offenses within the meaning of U.S.S.G.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-40833

§ 2L1.2(b)(1)(A)(i) and that the district court did not plainly err in making a 16-
level adjustment to his offense level under that Guideline.
      Because Torres-Garcia did not object to the characterization of the offense
in the district court, review is for plain error. See United States v. Ochoa-Cruz,
442 F.3d 865, 866-67 (5th Cir. 2006). “Plain error exists when: (1) there was an
error; (2) the error was clear and obvious; and (3) the error affected the
defendant’s substantial rights.” Id. at 866 (quotation marks omitted).
      Under § 2L1.2(b)(1)(A)(i), a 16-level increase is applied if the defendant
was deported after a felony conviction that is “a drug trafficking offense for
which the sentence imposed exceeded 13 months.” In United States v. Palacios-
Quinonez, 431 F.3d 471, 473-76 (5th Cir. 2005), the court determined that a
purchase for purposes of sale of cocaine is a drug trafficking offense within the
meaning of § 2L1.2(b)(1)(A)(i). Torres-Garcia admits that he pleaded guilty to
that offense and that he received a sentence exceeding 13 months. Therefore,
the district court did not plainly err in making the adjustment.
      The district court correctly calculated the guidelines range and did not
abuse its discretion in imposing sentence at the bottom of the sentencing
guidelines range. Therefore, the sentence was substantively reasonable. See
Gall v. United States, 128 S. Ct. 586, 596-97 (2007).
      AFFIRMED.




                                        2